Name: Decision No 1/75 of the Association Council amending Decision No 4/72 on the definition of the concept of 'originating products' from Turkey for implementation of Chapter I of Annex 6 to the Additional Protocol to the Ankara Agreement
 Type: Decision
 Subject Matter: Europe;  executive power and public service;  international trade
 Date Published: 1975-06-04

 Avis juridique important|21975D0604(01)Decision No 1/75 of the Association Council amending Decision No 4/72 on the definition of the concept of 'originating products' from Turkey for implementation of Chapter I of Annex 6 to the Additional Protocol to the Ankara Agreement Official Journal L 142 , 04/06/1975 P. 0002 - 0002REGULATION (EEC) No 1431/75 OF THE COUNCIL of 26 May 1975 amending Regulation (EEC) No 428/73 on the application of Decisons No 5/72 and No 4/72 of the EEC-Turkey Association Council THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission; Whereas Council Regulation (EEC) No 428/73 (1) of 5 February 1973 on the application of Decisions No 5/72 and No 4/72 of the Association Council provided for by the Agreement establishing an association between the European Economic Community and Turkey, as amended by Regulation (EEC) No 3573/73 (2), implemented in the Community the rules of origin laid down by Decision No 4/72 on the definition of the concept of "originating products" from Turkey for implementation of Chapter I of Annex 6 to the Protocol of the Ankara Agreement; Whereas these rules have been amended by Decision No 1/75 of the Association Council and it is therefore necessary to take the requisite measures to implement this Decision and, in particular, to amend Regulation (EEC) No 428/73 accordingly; Whereas the rules of origin defined by Decision No 4/72 relate only to the agricultural products listed in Chapter I of Annex 6 to the Additional Protocol ; whereas, in order to avoid different rules of origin being applied within the same trading structure, the scope of the above rules should be extended to goods not listed in the said Annex and for which proof of Turkish origin must be produced on importation into the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 1/75 of the Association Council amending Decision No 4/72 on the definition of the concept of "originating products" from Turkey for implementation of Chapter I of Annex 6 to the Additional Protocol of the Ankara Agreement shall apply in the Community. The text of Decision No 1/75 is annexed to this Regulation. Article 2 The following Article shall be added to Regulation (EEC) No 428/73: "Article 1a The rules of origin laid down by Decision No 4/72 of the Association Council shall also apply to goods which are not listed in Annex 6 to the Additional Protocol and for which proof of Turkish origin must be produced on importation into the Community." Article 3 This Regulation shall enter into force on 1 July 1975. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 May 1975. For the Council The President M.A. CLINTON (1)OJ No L 59, 5.3.1973, p. 73. (2)OJ No L 359, 28.12.1973, p. 1. ANNEX DECISION No 1/75 OF THE ASSOCIATION COUNCIL amending Decision No 4/72 on the definition of the concept of "originating products" from Turkey for implementation of Chapter I of Annex 6 to the Additional Protocol of the Ankara Agreement THE ASSOCIATION COUNCIL, Having regard to the Agreement establishing an association between the European Economic Community and Turkey; Having regard to the Additional Protocol annexed to that Agreement, and in particular Article 16 of Annex 6 thereof; Whereas Decision No 4/72 defined the concept of products originating in Turkey for the purpose of implementing Chapter I of Annex 6 to the Additional Protocol of the Ankara Agreement; Whereas, according to Article 1 (f) of that Decision, goods obtained in Turkey by working or processing the products specified in subparagraphs (a) to (e), even if other products are incorporated on an accessory basis in their manufacture, whatever the origin of those products, are considered as "originating products" from Turkey ; whereas according to Explanatory Note No 5 to that Decision, "products in a quantity not exceeding 10 % of that of the products referred to in subparagraphs (a) to (e) of that Article shall be considered as being incorporated on an accessory basis in their manufacture"; Whereas this rule has proved to be unnecessarily rigid because it prevents certain Turkish goods from acquiring the necessary origin entitling them to preferential importation into the Community, even if the products which have been used in the manufacture of the goods and which, in quantity, exceed 10 % of the products referred to under (a) to (e), have been obtained in the Community or in Turkey and satisfy the conditions set out in Articles 2 and 3 of the Additional Protocol; Whereas, accordingly, greater flexibility of the rules of origin on this point would only be of advantage to both partners to the Agreement, HAS DECIDED AS FOLLOWS: Sole Article The following text shall be substituted for Article 1 (f) of Decision No 4/72: "(f) goods obtained in Turkey by working or processing the products referred to under (a) to (e), even if other products are used in their manufacture, on condition that products obtained outside Turkey or the Community are only used on an accessory basis in the manufacture". Done at Brussels, 26 May 1975. For the Association Council The President T. SARAÃ OGLU